Opinion.
Chalmers, C. J.:
Had no- error of law occurred in the trial of this case, we would not interfere with the verdict of the jury, although the issue submitted to them seems rather to have been to the bona fides of the final sale and conveyance of the goods to the claimants, than the good faith of the original trust deed and the possession taken under it. If these were bona fide, the goods were thereby placed beyond the reach of the attachment. Without expressing any opinion as to the good faith either of the trust deed or of the subsequent sale of the property to the beneficiaries under it, we reverse the case because of the error of the court in giving the third charge for the plaintiff. By this charge the jury were instructed that a sale of the goods by the owner would not convey the title, and, in order to effect this, the sale and delivery of them must be made by the trustee who was in possession. This, under the facts shown, was improper. It was abundantly shown that the trustee, who had a beneficial interest in the property, was aware of the sale, was indeed present when it was coihpleted and took part in fixing the price. This was a ratification of the sale, if his ratification was essential. This charge may have carried the verdict, and it was not cured by any given for the claimants. On account of it we reverse the judgihent and award a new trial.